                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


    MICHAEL FUSCALDO,                                  HON. JOHN MICHAEL VAZQUEZ

                 Petitioner,
                                                                   Civil Action
          v.                                                    No. 16-4198 (JMV)

PATRICK NOGAN, THE ATTORNEY
GENERAL OF THE STATE OF NEW                                          OPINION
JERSEY, and STEPHANIE DAVIS-ELSON,

                 Respondents.


VAZQUEZ, District Judge:

I.       INTRODUCTION

         Presently before the Court is the second petition pursuant to 28 U.S.C. § 2254 (“the Second

Petition”) (ECF No. 1) of Michel Fuscaldo (“Petitioner”). Petitioner is currently serving an

aggregate term of life imprisonment with thirty years of parole ineligibility. This imprisonment

follows his 1996 trial in which a jury found him guilty of: first degree murder, second degree

possession of a handgun for an unlawful purpose, third degree unlawful possession of a handgun,

and fourth degree unlawful disposal of a firearm. (ECF No. 1-4 at 8; State v. Fuscaldo, No. A-

3951-12T3, 2014 WL 9883917, at *1 (N.J. Super. Ct. App. Div. Oct. 16, 2015).)

         For the reasons stated herein, the Court denies the Second Petition with prejudice and no

certificate of appealability shall issue.

II.      BACKGROUND
1
    On June 9, 1993, a Hudson County Grand Jury charged Petitioner with the murder of Craig



1
 The factual background is taken from a written opinion by the Appellate Division of the Superior
Court of New Jersey, deciding Petitioner’s appeal of the denial of this third petition for post-
Haddock (“the Victim”) in violation of N.J. Stat. Ann. § 2C:11–3a(1)-(2); third degree unlawful

possession of a handgun in violation of N.J. Stat. Ann. § 2C:39–5b; second degree possession of

a handgun for an unlawful purpose in violation of N.J. Stat. Ann. § 2C:39–4a; first degree

conspiracy to murder the Victim in violation of N.J. Stat. Ann. § 2C:5–2; and fourth degree

unlawful disposal of a firearm in violation of N.J. Stat. Ann. § 2C:39–9d. Fuscaldo, 2014 WL

9883917, at *1.

       Petitioner was tried before a jury. The evidence against him was circumstantial. State v.

Fuscaldo, 2010 WL 2990813, at *2 (N.J. Super. Ct. App. Div. Aug. 2, 2010), certif. denied, 15

A.3d 21 (N.J. 2011). The Victim was last seen at about 3:15 a.m. on Saturday, January 22, 1993,

leaving a bar in a vehicle driven by Petitioner. Nicholas DiNorscio was also a passenger in the

vehicle. When the Victim did not return home that night or the next day, his girlfriend and family

members sought to locate him. Petitioner’s subsequent conduct was evasive and inconsistent with

his being a good friend of the Victim. He refused to assist the Victim’s girlfriend and family

members in filing a missing persons report. He claimed he did not feel well. There was also some

evidence that Petitioner was jealous of the friendship between his wife and the Victim. Petitioner’s

story about when he had last seen the Victim was also inconsistent with the State’s evidence. Id.

       In addition, bullets were secured from the Victim’s body and shell casings were found in

the vicinity of his body. Although Petitioner initially denied to the police that he had a weapon,

law enforcement learned that Petitioner owned a nine-millimeter Glock model 19 firearm that he

had purchased in 1991. Instructions for the use of a Glock firearm, its owner’s manual, and other



conviction relief (“PCR”). State court factual findings are presumed correct unless rebutted by
clear and convincing evidence. See 28 U.S.C. § 2254(e)(1). As Petitioner has not rebutted the
factual findings of the Superior Court of New Jersey by clear and convincing evidence, this Court
relies on those findings.



                                                 2
related materials were found in Petitioner’s home during a search conducted pursuant to a warrant.

The gun though was never located. Id.

       At trial, two ballistics experts testified. Sergeant John Meyers testified that the shell casings

found by the body had been fired from a Glock model 19 firearm because they had rectangular

markings that were unique to that firearm. As to the bullets found in the body, James Dobak, a

firearm identification technician (ECF No. 15-3 at 12), opined that only a Glock firearm produces

the polygonal rifling evidenced on the bullets. Fuscaldo, 2014 WL 9883917, at *1.

       On April 4, 1996, a jury found Petitioner guilty of first degree murder, second degree

possession of a handgun for an unlawful purpose, third degree unlawful possession of a handgun,

and fourth degree unlawful disposal of a firearm. Id. The jury acquitted him of first degree

conspiracy to murder. The trial court denied Petitioner’s motion for a judgment of acquittal or

alternatively for a new trial. On May 10, 1996, the court sentenced Petitioner to an aggregate term

of life imprisonment with thirty years of parole ineligibility. Fuscaldo, 2014 WL 9883917, at *1.

       Petitioner appealed, arguing the evidence presented by the State was legally insufficient to

sustain his conviction. He claimed that the State did not prove he actually killed the Victim. Id. He

also argued that: the trial court violated his constitutional right to a fair trial by barring cross-

examination on possible mob involvement in the Victim’s murder; the trial court erred in admitting

evidence about one of Petitioner’s statements elicited in violation of his Fifth Amendment rights;

and the trial court erred in failing to charge the jury on passion/provocation. (ECF No. 1-4 at 10-

11.) The Appellate Division rejected these arguments and affirmed Petitioner’s conviction in an

unpublished opinion. Fuscaldo, 2014 WL 9883917, at *1.

       On November 17, 1998, Petitioner filed with this Court his first petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2254 (“First Petition”). (ECF No. 1-3 at 10.) The First Petition




                                                  3
asserted three claims: (1) Petitioner's conviction was obtained with constitutionally insufficient

evidence; (2) the trial court violated Petitioner’s constitutional right to a fair trial by barring cross-

examination implicating Tommy DiNorscio as the actual shooter; and (3) Petitioner’s conviction

was obtained by using statements obtained in violation of his Fifth Amendment rights. Id. On July

16, 1999, this Court denied the First Petition. (Id. at 1, 12.) On October 23, 2000, the United States

Court of Appeals for the Third Circuit denied Petitioner’s request for a certificate of appealability.

(ECF No. 1-5 at 1; Fuscaldo, 2014 WL 9883917, at *1.)

        On April 30, 2001, Petitioner, represented by private counsel, filed his first PCR petition.

He asserted ineffective assistance of counsel (“IAC”) claims. In support, Petitioner claimed his

trial attorney was “saddled with a monumental conflict of interest” involving co-defendant

DiNorscio, rendering counsel ethically incapable of providing independent representation.

Fuscaldo, 2014 WL 9883917, at *1. The PCR court conducted an evidentiary hearing on

November 7, 2002. A total of five witnesses testified, including Petitioner, his trial counsel, and

the attorney who represented DiNorscio. Id.

        On February 13, 2003, the PCR judge issued an oral opinion denying Petitioner’s PCR

petition. The PCR judge found Petitioner’s trial counsel and DiNorscio’s trial counsel occupied a

common professional office area and at times shared clerical support staff. Despite this association,

Petitioner did not present sufficient competent evidence establishing his trial counsel had a conflict

of interest during the time he represented Petitioner. Id. Applying the standard established by the

New Jersey Supreme Court in State v. Bellucci, 410 A.2d 666 (N.J. 1980), the PCR judge

concluded Petitioner had not presented any grounds requiring a new trial. Fuscaldo, 2014 WL

9883917, at *1-2. The PCR judge also denied as untimely Petitioner’s request that the identity of

the confidential informant be revealed. Id. In an unpublished per curiam opinion, the Appellate




                                                    4
Division affirmed the PCR judge’s decision. Id. The New Jersey Supreme Court denied

certification. State v. Fuscaldo, 851 A.2d 649 (N.J. 2004); ECF 1-5 at 36.

       On or about February 8, 2008, Petitioner filed a second PCR petition. Appearing pro se, he

once again claimed IAC by trial counsel. This time though, Petitioner specifically listed a number

of alleged errors committed by trial counsel. He again requested an evidentiary hearing. Fuscaldo,

2014 WL 9883917, at *2. In support, Petitioner included an affidavit from James Edward Hamby.

Hamby holds a Ph.D. in forensic science-firearms identification and contradicted Dobak’s

testimony. Fuscaldo, 2010 WL 2990813, at *2. Hamby stated that a Glock is not the only weapon

that uses polygonal rifling. Petitioner’s second PCR petition argued that his trial counsel was

ineffective for failing to obtain a ballistics expert to present this contrary testimony. He also

claimed that his appellate and PCR attorneys were ineffective for failing to raise this issue. Id.

       By order dated September 24, 2008, the same judge who decided the first PCR petition

denied Petitioner’s second PCR application. Fuscaldo, 2014 WL 9883917, at *2; ECF No. 1-6 at

23-24. In a letter attached to the September 24 order, the judge advised Petitioner that his second

PCR petition was time-barred under New Jersey Rule of Court 3:22–12(a). It was untimely because

Petitioner filed it more than five years after his May 13, 1996 judgment of conviction. The judge

stated that Petitioner had not presented any evidence “demonstrating [that] your failure to timely

file this petition was due to excusable neglect.” Fuscaldo, 2014 WL 9883917, at *2. The judge

reminded Petitioner that “you raised, and then later withdrew, your [IAC] contention in your first

[PCR] application (May 2001)[.]” Id. Under these circumstances, the judge concluded Petitioner

was not entitled to court-appointed counsel to prosecute his second PCR petition. Id.

       Petitioner appealed the denial of his second PCR petition, raising the following arguments:

the trial court should have considered his second PCR application on the merits; Petitioner’s IAC




                                                  5
claims were meritorious; Petitioner was entitled to an evidentiary hearing on his IAC claims; the

trial judge had not made sufficient findings of fact; the trial court should have granted his motion

for discovery and counsel appointment; N.J. Ct. R. 3:22-4 allows for time-bar relaxation; the State

mischaracterized the grounds upon which Petitioner sought relief; Petitioner stated prima facie

IAC claims; and grounds existed to vacate his sentence. Fuscaldo, 2010 WL 2990813, at *1-2. On

August 2, 2010, the Appellate Division affirmed the PCR court’s decision rejecting the second

PCR petition. Fuscaldo, 2010 WL 2990813, at *1. The Appellate Division noted at the outset that

Petitioner’s second PCR petition was untimely. Id. at *3. Petitioner filed it almost twelve years

after his conviction, and he did not demonstrate extraordinary circumstances to excuse his delay 2:

               [D]efendant has not presented a sufficient reason for the delay to
               justify this extraordinary relief. He knew at the time of his trial and
               certainly after his conviction the importance of the ballistics
               evidence, and nothing precluded him from obtaining a rebuttal
               report in the five years after his conviction as he has done now. Thus,
               we do not find excusable neglect.

Fuscaldo, 2010 WL 2990813, at *3. The Appellate Division also specifically rejected Petitioner’s

arguments attacking alleged deficiencies in the State’s ballistics evidence at trial. Id. at *4 (“[T]he

shell casings still provide unrefuted evidence that the murder was accomplished with a Glock

weapon”); Fuscaldo, 2014 WL 9883917, at *2. On October 15, 2010, the Appellate Division

denied reconsideration. (ECF No. 1-6 at 35-36.)

       On April 13, 2012, Petitioner, represented by counsel, filed a “Notice of Motion for an

Order Vacating the Convictions and Dismissing the Indictment; [or,] Alternatively, Granting the

Motion for a New Trial [‘2012 Motion’].” Fuscaldo, 2014 WL 9883917, at *2. The 2012 Motion



2
  Since adjudication of Petitioner’s case occurred in 2008, the Appellate Division “appl[ied] the
version of the [New Jersey] court rules as they existed at that time[],” including the earlier Rules’
relaxation of N.J. Ct. R. 3:22-12’s time periods in cases of exceptional circumstances. Fuscaldo,
2010 WL 2990813, at *3 n. 1.


                                                  6
challenged the State’s ballistic evidence. Following oral argument, the same judge who decided

Petitioner’s two previous PCR petitions concluded that, despite Petitioner’s label, the 2012 Motion

was actually a third PCR petition. After hearing argument, the PCR court denied the third PCR

petition. The judge gave a detailed oral explanation in support. Specifically, the judge stated:

               It was not a calculation of mathematical probabilities that led the
               jury to conclude that the defendant’s weapon was the murder
               weapon and that the defendant was guilty of the murder. Rather, it
               was the substantial, credible, and persuasive circumstantial evidence
               that led to the defendant’s conviction. The ballistics evidence ... was
               but one of many interlocking items of evidence that, taken in
               combination, established this defendant’s guilt.

Fuscaldo, 2014 WL 9883917, at *2-3. Ultimately, the state court rejected Petitioner’s third PCR

petition as untimely under N.J. Ct. R. 3:22–12(a). Id. at *3.

       Petitioner appealed the denial of his third PCR petition. He raised the following two

arguments:

               [1]     The Defendant Should Be Granted A New Trial Based Upon
                       Newly Discovered Evidence; The Court Below Erred In
                       Denying The Motion And By Incorrectly Interpreting The
                       Motion As A Petition For Post-Conviction Relief [referred
                       to as the “Third PCR’s New Evidence Claim”]; and

               [2]     The Order Of The Court Below Should Be Reversed As The
                       State’s Use Of False And/Or Perjured Expert Testimony
                       (That It Knew Or Should Have Known Was False) To
                       Establish Defendant’s Guilt Violated His Right To Due
                       Process Under The Fifth, Sixth, And Fourteenth
                       Amendments Mandating A Vacation Of His Convictions
                       And Dismissal Of The Indictment Or, At The Very Least, A
                       New Trial [referred to as the “Third PCR’s Expert
                       Testimony Claim”].

Fuscaldo, 2014 WL 9883917, at *3.

       Rejecting both arguments, the Appellate Division stated that the PCR court’s

characterization of the 2012 Motion as a third PCR petition was not dispositive, although the PCR




                                                 7
court was correct under state law. Rather, the Appellate Division was “satisfied [that Petitioner’s]

application was correctly rejected.” Id. at *3. Petitioner had not demonstrated under state law that

he was entitled to a new trial based on newly discovered evidence:

               Our [New Jersey] Supreme Court has recently reaffirmed the
               standard a court must use in deciding whether to grant or deny a
               motion for a new trial based on newly discovered evidence:
               “Evidence is newly discovered and sufficient to warrant the grant of
               a new trial when it is: (1) material to the issue and not merely
               cumulative or impeaching or contradictory; (2) discovered since the
               trial and not discoverable by reasonable diligence beforehand; and
               (3) of the sort that would probably change the jury’s verdict if a new
               trial were granted.”

Fuscaldo, 2014 WL 9883917, at *4 (quoting State v. Nash, 58 A.3d 705, 723 (N.J. 2013) (citing

State v. Carter, 426 A.2d 501, 508 (N.J. 1981)). Applying this standard, the Appellate Division

found Petitioner’s “latest attempt at overturning his conviction” to be “without merit.” Fuscaldo,

2014 WL 9883917, at *4. Plaintiff had not demonstrated the three-pronged state law standard.

Instead, Petitioner’s “affidavit or report of the ballistics expert merely rehashes what has been

presented and rejected at least twice before by the trial court and this court.” Id. Accordingly, the

Appellate Division affirmed denial of Petitioner’s third PCR petition. Id. On November 6, 2015,

the New Jersey Supreme Court denied certification. State v. Fuscaldo, 125 A.3d 391 (N.J. 2015).

       On June 18, 2016, Petitioner, represented by counsel, filed a motion to file a second or

successive § 2254 petition with the Third Circuit. (ECF 1 at 30-31; ECF No. 1-1 at 1-50; ECF No.

1-2 at 1-13; ECF No. 1-7 at 47.) On June 30, 2016, the Third Circuit granted his application. The

Third Circuit “stress[ed],” however, that its decision to do so was “tentative”:

               [T]he District Court must dismiss the habeas petition for lack of
               jurisdiction if it finds that the requirements for filing such a petition
               have not in fact been met. [S]ee § 2244(b)(4) (“A district court shall
               dismiss any claim presented in a second or successive application
               that the court of appeals has authorized to be filed unless the
               applicant shows that the claim satisfies the requirements of this



                                                  8
                section”). Additionally, the District Court is required to determine
                in the first instance all relevant issues, including timeliness,
                exhaustion, and procedural default.

(ECF No. 1-8 at 1 (other internal citations omitted).)

        On July 12, 2016, Petitioner filed his § 2254 Second Petition with this Court. (ECF No. 1.)

In it, he asserts two grounds for relief:

                [1]      The [Petitioner] should be granted a new trial based upon
                         newly discovered evidence (the affidavit of the defense
                         ballistics expert that contradicts the State’s theory of the
                         case); the [Petitioner’s] Fourteenth Amendment right to due
                         process [of] a fair trial and Sixth Amendment right to
                         effective counsel were violated [referred to as Petitioner’s
                         “New Evidence Claim”].

                [2]      The State’s use of false and/or perjured expert testimony
                         (that it knew or should have known was false) to establish
                         [Petitioner’s] guilt violated his right to due process under the
                         Fifth, Sixth, and Fourteenth Amendments, mandating a
                         vacation of convictions and dismissal of the indictment or,
                         at the very least, a new trial [referred to as Petitioner’s
                         “Expert Testimony Claim”].

(ECF No. 1 at 14, 27.)

        On July 23, 2018, this Court ordered Respondents to answer the Petition (ECF No. 8),

which they filed on November 21, 2018. (ECF No. 15.) On January 14, 2019, Petitioner filed his

traverse in reply. (ECF No. 20.)

III.    GOVERNING LAW

        “In 1996, in AEDPA, Congress, concerned that successive habeas petitions filed in federal

district courts still seemed to frustrate finality in the criminal process, amended § 2244 so as to

impose tighter constraints … on habeas petitioners invoking § 2254 to present collateral challenges

to state criminal convictions.” Zayas v. Immigration & Naturalization Serv., 311 F.3d 247, 254

(3d Cir. 2002). Those statutory revisions are set forth in 28 U.S.C. § 2244(b)(1) and (b)(2). The




                                                    9
nature of a petitioner’s claims, as between his first and second/successive petitions, determines

which statutory provision applies in his or her case.

       “If the prisoner asserts a claim that he has already presented in a previous federal habeas

petition, the claim must be dismissed in all cases. § 2244(b)(1).” Tyler v. Cain, 533 U.S. 656, 661-

62 (2001). See 28 U.S.C. § 2244(b)(1) (a “claim presented in a second or successive habeas corpus

application under section 2254 that was presented in a prior application shall be dismissed”).

However, “if the prisoner asserts a claim that was not presented in a previous petition, the claim

must be dismissed unless it falls within one of two narrow exceptions. One of these exceptions is

for claims predicated on newly discovered facts that call into question the accuracy of a guilty

verdict. § 2244(b)(2)(B). The other [exception] is for certain claims relying on new rules of

constitutional law. § 2244(b)(2)(A).” Tyler, 533 U.S. at 661-62. Specifically, the pertinent

provisions of the Anti–Terrorism and Effective Death Penalty Act (“AEDPA”), as revised, state:

               A claim presented in a second or successive habeas corpus
               application under section 2254 that was not presented in a prior
               application shall be dismissed unless:

               (A) the applicant shows that the claim relies on a new rule of
               constitutional law, made retroactive to cases on collateral review by
               the Supreme Court, that was previously unavailable; or

               (B)(i) the factual predicate for the claim could not have been
               discovered previously through the exercise of due diligence; and (ii)
               the facts underlying the claim, if proven and viewed in light of the
               evidence as a whole, would be sufficient to establish by clear and
               convincing evidence that, but for constitutional error, no reasonable
               factfinder would have found the applicant guilty of the underlying
               offense.

28 U.S.C. § 2244(b)(2).

       In the instant case, the Third Circuit expressly directed this Court to address whether the

Second Petition’s claims satisfy § 2244(b)(2). (ECF No. 1-8.) That directive is consistent with the




                                                10
AEDPA’s statutory language. Petitioner did not assert the Second Petition’s New Evidence Claim

and Expert Testimony Claim in his § 2254 First Petition. (ECF No. 1-3 at 10; ECF No. 1 at 14,

27.) Therefore, § 2244(b)(2) is the pertinent statutory section for purposes of this Court’s present

analysis. See § 2244(b)(2) (governing claims in a second or successive petition that were “not

presented in a prior application”). The Second Petition does not purport to rely on a new rule of

constitutional law made retroactive to cases on collateral review by the United States Supreme

Court. See § 2244(b)(2)(A). 3

       As discussed below, Petitioner does not show that he was unable to previously discover

the factual predicates for the § 2254 Second Petition’s claims through the exercise of due diligence.

See § 2244(b)(2)(B)(i).

IV.    ANALYSIS

       A. The New Evidence Claim Fails to Satisfy § 2254(b)

       The New Evidence Claim relies upon certain opinions of Petitioner’s expert, Dr. Hamby.

(ECF No. 1 at 17, 18.) Specifically, Petitioner contends that “[Hamby II] constitutes newly

discovered evidence as it relates to the State’s evidence as to the shell casings.” (ECF No. 1 at 17,

18.)




       3
          The New Evidence Claim argues that Dr. Hamby’s second report “thoroughly discredits
the State’s entire case at trial that the murder weapon was a Glock 9mm, and since Petitioner
owned a Glock 9mm therefore he is guilty.” (ECF No. 1 at 19.) The New Evidence Claim,
however, relies on the New Jersey Supreme Court decisions in State v. Carter, 426 A.2d 501 (N.J.
1981) and State v. Nash, 58 A.3d 705 (N.J. 2013). (ECF No. 1 at 21-23.) The Expert Testimony
Claim cites to two United States Supreme Court cases for general due process principles; and one
opinion of that Court concerning prosecutorial obligations as to exculpatory evidence. (ECF No.
1 at 28-29) (citing Napue v. Illinois, 360 U.S. 264, 269 (1959); Giglio v. United States, 405 U.S.
150 (1972); and Brady v. Maryland, 373 U.S. 83, 87 (1963).) None of these United States Supreme
Court cases cited by Petitioner set forth a rule of constitutional law that was not already in existence
at the time of the § 2254 First Petition.



                                                  11
       Dr. Hamby’s first report in the underlying case is dated March 18, 2008. (ECF No. 1-5 at

49-50 and ECF No. 1-6 at 1 (“Hamby I”).) Petitioner submitted Hamby I to the state court with

his second PCR petition. (ECF No. 1-5 at 37-50 and ECF No. 1-6 at 1.) 4 In adjudicating the appeal

of the denial of the second PCR petition, the Appellate Division found that Hamby I “did not refute

the State’s evidence on the shell casings, [which] still provide unrefuted evidence that the murder

was accomplished with a Glock weapon.” Fuscaldo, 2010 WL 2990813, at *3. Dr. Hamby’s

second report is dated June 29, 2011. (ECF No. 1-7 at 15-18 (“Hamby II”).) The record suggests

that Petitioner filed Hamby II in support of his third PCR petition.5

       Specifically, Hamby II (1) claims that “[c]ontrary to the State’s assertions [at trial] …

rectangular firing pin characteristics were not limited to only Glock firearms in 1993” (ECF No.

1-7 at 16); (2) opines that lead bullets such as those found in the Victim “were not then (or now)

standard commercial loadings for the type of ammunition usually fired in 9mm caliber Glock

Model 17 or 19 pistols” (id.); (3) claims Dobak’s “direct testimony that Glock is the only firearm

manufacturer that produces firearms rifled using polygonal rifling with 6 lands and grooves, right

hand twist” is “in error”; (4) alleges that “there were other firearms manufacturers that in 1993




4
  The record also contains a version of Hamby I dated October 6, 2009. (ECF No. 1-7 at 12-14.)
Both the March 18, 2008 and October 6, 2009 versions of Hamby I in the record before this Court
are identical in substance. They appear to differ only as to the affidavits’ date on their final pages.
(See ECF No. 1-5 at 49-50 and ECF No. 1-6 at 1 (March 18, 2008); ECF No. 1-7 at 12-14 (October
6, 2009).) For purposes of the instant Opinion, this date difference is not apposite to the present
analysis under § 2244(b)(2)(B)(i). Neither version of Hamby I constitutes newly discovered
evidence for purposes of § 2244(b)(2) analysis, as explained infra.
5
  Petitioner filed his third PCR petition on or about April 13, 2012. (ECF No. 1-7 at 45.) The record
in the current matter contains only the title page and table of contents for counsel’s brief in support
of the April 13, 2012 third PCR filing. (Id. at 44-46.) The record does not demonstrate which
particular “newly discovered evidence” Petitioner relied upon in support of his third PCR petition.
Affording Petitioner the benefit of the doubt, this Court will construe the record in this matter to
suggest that Petitioner filed the June 29, 2011 Hamby II in support of his third PCR petition.


                                                  12
were using polygonal rifling” (id.); and (5) concludes there is “no direct link [that] can be

established between the fired cartridge cases (shell casings) found at the scene and the bullets

recovered from the [V]ictim.” (Id. at 17-18.)

       However, Petitioner does not point to any evidence in Hamby II that did not already exist

at the time of Hamby I or the First Petition. Rather, Hamby II states only that Dr. Hamby

considered “various materials” when writing Hamby II. (ECF No. 1-7 at 16.) Comparison of

Hamby I and Hamby II (see ECF No. 1-5 at 49-50; ECF No. 1-6 at 1; ECF No. 1-7 at 15-16)

suggests that the only specific item considered in Hamby II but not used by Hamby I was the report

of New Jersey State Police examiner Sergeant G. Burkhardt. (See ECF No. 1-7 at 16.) The

Burkhardt report was, however, available to Petitioner at the time of trial. Dobak testified about

that report at trial. (ECF No. 15-3 at 25.)

       In addition, Hamby II does not provide new conclusions as compared to Hamby I. For

example, both Hamby I and Hamby II challenge Dobak’s testimony that “Glock is the only

firearms manufacturer that produces firearms rifled using polygonal rifling with 6 lands and

grooves, right hand twist.” (ECF No. 1-7 at 13 and 16.) Hamby II appears cumulative of Hamby I

in this respect. (ECF No. 1-7 at 16.) At most, Hamby II explicitly imports various sections of

Dobak’s trial testimony that did not actually appear in Hamby I. (ECF No. 1-7 at 16-17.)

Nevertheless, the Dobak testimony was available at the time of trial and the § 2254 First Petition.

(See ECF No. 15-3 at 25.) Dr. Hamby’s election to expressly include those Dobak testimony

extracts in Hamby II but not in Hamby I does not render those sections of testimony “new” for

purposes of the instant analysis. Indeed, during Petitioner’s appeal of the denial of his third PCR

application, the Appellate Division found that Hamby II “merely rehashes what has been presented

and rejected at least twice before by the trial court and this court.” Fuscaldo, 2014 WL 9883917,




                                                13
at *4. Petitioner has not demonstrated that the Appellate Division was objectively unreasonable in

characterizing Hamby II as merely cumulative of Hamby I. If, as Dr. Hamby suggests, the shell

casing indentation and polygonal rifling characteristics of the relevant Glock firearm model were

available in 1993 (ECF No. 1-5 at 49-50; ECF No. 1-6 at 1; ECF No. 1-7 at 15-16)), it appears

that the information was available to Petitioner at that time. Certainly, it undercuts any claim that

Petitioner could not have discovered these facts without reasonable diligence until twenty-five

years later.

        Hamby II also does not indicate the basis for its conclusion that other nine-millimeter

manufacturers in 1993 could have produced the same results as a Glock’s firing pin and rifling

characteristics. (ECF No. 1-7 at 16.) Moreover, Dr. Hamby characterized the record before him as

incomplete when he wrote Hamby II. He expressly states in Hamby II that “it would be quite

helpful” to have certain other specific information available, in order “[t]o properly evaluate” the

issues discussed in Hamby II. (ECF No. 1-7 at 18.) Given Dr. Hamby’s professed need in Hamby

II for additional information, Petitioner has not demonstrated that Hamby II would have changed

reasonable jurors’ minds. Petitioner has not shown that Hamby II’s conclusions clearly and

convincingly would have persuaded jurors to find Petitioner not guilty.

        Moreover, the record suggests that Hamby II might be not only cumulative of Hamby I’s

conclusions and supporting evidence, but also detrimental to the substance of Petitioner’s

arguments as a whole. Hamby I opines that Dobak’s “statement … that Glock is the only firearms

manufacturer that produces firearms rifled using polygonal rifling with 6 lands and grooves, right

hand twist” is “in error” because “other firearms manufacturers in 1993 were using polygonal

rifling for their firearms.” (ECF No. 1-7 at 13.) Hamby II opines precisely the same, adding: “These

firearms include Glock, Heckler & Koch, and IMI.” (ECF No. 1-7 at 16.) Dr. Hamby does not




                                                 14
identify specific new evidence beyond that which he used for Hamby I, if any, supports this add-

on conclusion in Hamby II. In any event, Glock is the only firearm brand that Dr. Hamby identifies

in both paragraph one (regarding rectangular rifling pin) and paragraph three (regarding polygonal

rifling) of Hamby II. (ECF No. 1-7 at 16.) In other words, Glock is the only firearm brand identified

in Hamby II that meets both the rectangular firing pin marks and polygonal rifling characteristics

(see ECF No. 15-2 at 61, 69) of the weapon that killed the Victim. To this end, Hamby II arguably

supports the State’s theories that only a 1993 Glock handgun uniquely: could have left the type of

indentations on the shell casings found at the crime scene; and had the sort of polygonal rifling

that could fire the lead bullets found at the scene.

        In sum, the Second Petition’s New Evidence Claim does not identify newly discovered

evidence in the contents, supporting materials, or conclusions of Hamby II. Petitioner equates what

he perceives as the strength of Hamby II’s exculpatory value with purported newness of that report.

(See, e.g., ECF No. 1 at 21 (Hamby II “raises reasonable doubt about the caliber of weapon that

was used in this crime”).) Id. Exculpatory value and newness are independent and distinct

characteristics. 6

        For all of these reasons, the New Evidence Claims does not meet § 2244(b)(2)(B)(i).

        B. The Expert Testimony Claim Fails To Satisfy § 2254(b)(2)

        Petitioner does not argue, much less demonstrate, that the Expert Testimony Claim’s

factual predicates were undiscoverable to him prior to trial or the Second Petition. See §

2244(b)(2)(B)(i). Instead, the Expert Testimony Claim alleges that the State obtained Petitioner’s



        6
          The Court notes that Petitioner also seems to suggest that because the Appellate Division
did not, according to him, comprehend the full import of Hamby I, Hamby II’s re-interpretation of
Hamby I is actually “newly discovered.” Petitioner cites no authority supporting this approach to
newly-discovered evidence. This Court has found no such cases either.



                                                  15
conviction by “present[ing] false and perjured testimony” from Burkhart, Dobak, and Meyers.

(ECF No. 1 at 28-29.) Petitioner’s contentions about the truthfulness and veracity of testimony do

not speak to § 2244(b)(2)(B)(i)’s time-related element of the “new” discovery of claims’ factual

predicates. Rather, the § 2254 Expert Testimony Claim’s factual predicates are the same as those

in the Third PCR’s Expert Testimony Claim. (Cf. ECF No. 1 at 14-27; Fuscaldo, 2014 WL

9883917, at *3-4.) For this reason, the Expert Testimony Claim does not meet § 2244(b)(2)(B)(i).

       Petitioner also does not show that the facts underlying the New Evidence Claim and Expert

Testimony Claim “if proven and viewed in light of the evidence as a whole, would be sufficient to

establish by clear and convincing evidence that, but for constitutional error, no reasonable

factfinder would have found [Petitioner] guilty of the underlying offense.” See § 2244(b)(2)(B)(ii).

As this Court noted in its July 15, 1999 decision denying the § 2254 First Petition, the Appellate

Division during direct appeal made “an objectively reasonable determination of the facts in

determining that overwhelmingly sufficient evidence support[ed] the Petitioner’s conviction for

murder.” (ECF No. 1-3 at 14.) This Court explained as follows:

               The State established that Petitioner had the opportunity, means,
               motive and state of mind to murder Craig Haddock. The [V]ictim
               was last seen alive in Petitioner’s car leaving Hoboken after an
               evening of drinking at around 3:23 a.m. on the morning of January
               23, 1993. The car was travelling in the direction of the Belleville
               Turnpike, the location where the body was found. Expert testimony
               placed the time of death at around one to two hours after the [V]ictim
               ceased alcohol ingestion, at least twenty-four hours prior to the
               discovery of the body at approximately 5:00p.m. on January 24,
               1993. This evidence presents reasonable circumstantial evidence
               sufficient to place Petitioner with the [V]ictim at the time of the
               murder.

               The State presented further evidence outlining a pattern of behavior
               exhibited by Petitioner after the murder which could reasonably be
               viewed as attempts to conceal the crime and as demonstrative of a
               consciousness of guilt. Specifically, Petitioner did not answer the
               repeated calls of the victim’s fiancée and refused to help the



                                                16
               [V]ictim’s family file a missing persons report. The State presented
               evidence that the story told by Petitioner to the [V]ictim’s fiancée
               and family that the [V]ictim had left with new friends to go to a diner
               was false as the [V]ictim had an empty stomach at the time of the
               murder and was killed very shortly after last being seen alive in
               Petitioner’s car. Ballistic evidence identified the type of gun used to
               murder the [V]ictim as the same make and model owned and
               registered by Petitioner. Although Petitioner initially denied to the
               police that he owned any gun at all, the police found an instruction
               manual for the handgun, a care and use guide, a warranty, and a
               firearm safety handbook. No weapon, holster ammunition or
               cleaning kit were found in Petitioner’s home. The murder weapon
               was never recovered. It would be reasonable to infer that Petitioner
               disposed of his handgun after committing the murder and
               subsequently lied about owning a gun. Finally, the State presented
               evidence suggesting a motive for Petitioner to murder the [V]ictim:
               the close relationship between the [V]ictim and Petitioner’s wife.

               In light of all the presented facts, together with the evidence of
               Petitioner’s attitude and conduct after the [V]ictim was reported
               missing, it was certainly objectively reasonable for the Appellate
               Division to determine that sufficient evidence existed for a jury to
               reasonably infer that Petitioner murdered Craig Haddock.

(ECF No. 1-3 at 6-7.)

       The record shows that, in the interim between the § 2254 First Petition and Petitioner’s

third PCR petition, the state courts did not change their impression of the strength of the evidence

against Petitioner. In the opinion denying Petitioner’s third PCR application, the state judge found:

               In the absence of evidence excluding th[e] possibility [that the
               defendant’s weapon could possibly be the murder weapon], it
               matters not whether the odds were one in a thousand, one in ten
               thousand, or even one in a million. None of those possibilities would
               amount to proof beyond a reasonable doubt to a rational juror. It was
               not a calculation of mathematical probabilities that led the jury to
               conclude that the defendant’s weapon was the murder weapon and
               that the defendant was guilty of the murder. Rather, it was the
               substantial, credible, and persuasive circumstantial evidence that led
               to the defendant’s conviction. The ballistics evidence ... was but one
               of many interlocking items of evidence that, taken in combination,
               established this defendant’s guilt.

Fuscaldo, 2014 WL 9883917, at *2-3.



                                                 17
        The facts underlying the New Evidence Claim and Expert Testimony Claim do not show

by clear and convincing evidence that no reasonable juror would have found Petitioner guilty.

First, Hamby II does not offer any newly-discovered evidence beyond that which existed when Dr.

Hamby wrote Hamby I. See supra. Second, the credibility of witnesses Burkhart, Dobak, and

Meyers was for the jury to weigh at trial, not for Petitioner to assert in a successive habeas petition.

        Furthermore, Petitioner has not, in the first instance, even shown that there was any

constitutional error by any state court at any stage of his proceedings during trial, direct appeal, or

PCR. See § 2244(b)(2)(B(ii). Nothing in the § 2254 Second Petition speaks to § 2244(b)(2)(B)(ii)’s

requisite showing that the New Evidence Claim and/or Expert Testimony Claim’s underlying facts

clearly and convincingly establish that no reasonable juror would have found Petitioner guilty. For

these reasons, Petitioner has not met the requisites of § 2244(b)(2)(B)(ii).

        For all of these reasons, the Second Petition does not meet the requirements for filing a

second or successive petition as set forth in § 2244(b)(2). The Court dismisses the Second Petition

for lack of jurisdiction. See Watford, 2011 WL 2792463, at *2 (citing Hatches v. Schultz, 381 F.

App’x 134, 137 (3d Cir. 2010)).

        C. Aside From Its Failure To Meet § 2244(b)(2), The Second Petition Fails on the
           Merits

        Beyond directives for this Court to consider § 2244(b)(2), the Third Circuit also instructed

this Court to determine “all relevant issues, including timeliness, 7 exhaustion, and procedural



7
  Respondents’ answer is silent as to the § 2254 Second Petition’s timeliness, or lack thereof. (See
ECF No. 15.) The Second Petition does, however, appear to be time-barred, in addition to its failure
on the merits.
        Under the AEDPA, Congress prescribed a one-year period of limitation for the filing of
federal habeas corpus petitions by state prisoners. See Douglas v. Horn, 359 F.3d 257, 261 (2004);
28 U.S.C. § 2244(d)(1). Except in extremely limited circumstances, a prisoner must file one all-
inclusive petition within one year of the date when judgment of conviction becomes final by the
conclusion of direct review or the expiration of the time for seeking such review. See


                                                  18
default 8” as to the Second Petition. (ECF No. 1-8.) As discussed below, the Court determines that,



2244(d). Petitioner here did not seek a writ of certiorari from the United States Supreme Court on
direct appeal. Therefore, his conviction became final ninety days after entry of the New Jersey
Supreme Court’s November 10, 1997 order denying certification during direct appeal – i.e.,
February 8, 1998. See 28 U.S.C. § 2244(d)(1)(A). The AEDPA’s one-year limitations period began
to run on February 9, 1998, and it expired one year later. Petitioner filed his § 2254 First Petition
on November 17, 1998. (ECF No. 1-3 at 10.) He filed his § 2254 Second Petition on July 12, 2016.
(ECF No. 1.) His Second Petition is therefore untimely under the AEDPA, unless saved by
statutory or equitable tolling. Neither option appears applicable.
         Under § 2244(d)(2)’s statutory tolling exception, the AEDPA’s one-year limitation period
is tolled during the time a properly filed application for state PCR relief is pending. See Merritt v.
Blaine, 326 F.3d 157, 161 (3d Cir. 2003); Fahy v. Horn, 240 F.3d 239, 243 (3d Cir.), cert. denied,
Horn v. Fahy, 534 U.S. 944 (2001). By the time Petitioner filed his first PCR petition on April 30,
2001, the AEDPA’s one-year limitations period had already expired on February 9, 1999.
Therefore, statutory tolling is unavailable. The AEDPA’s February 9, 1999 one-year filing
deadline expired well before Petitioner filed his § 2254 Second Petition on July 12, 2016. His §
2254 First Petition does not act to toll the AEPDA’s statute of limitations either. See § 2244(d)(2).
         Petitioner has not offered any argument that this case warrants equitable tolling. To claim
equitable tolling, a habeas petitioner must show: (1) that he faced “extraordinary circumstances”
that stood in the way of timely filing, and (2) that he exercised “reasonable diligence” in pursuing
his rights throughout the period to be tolled. Holland v. Florida, 560 U.S. 631 (2010); United
States v. Johnson, 590 F. App’x 176, 179 (3d Cir. 2014) (quoting Pabon, 654 F.3d at 399.
         This Court notes the foregoing in accordance with the Third Circuit’s directive. The Court
does not, however, reach a final decision on timeliness, because Respondents did not raise the
issue, and Petitioner has not had an opportunity to argue statutory or equitable tolling.
8
  Respondents’ answer is silent on the issue of procedural default. (See ECF No. 15.) See also Gray
v. Netherland, 518 U.S. 152, 165-66 (1996) (procedural default is an affirmative defense for the
government, and where the government fails to raise an affirmative defense in a timely manner, it
“lose[s] the right to assert the defense thereafter”). The Court nevertheless briefly considers the
procedural default issue in accordance with the Third Circuit’s directive. (See ECF No. 1-8.)
        Under the procedural default doctrine, a federal court may not grant habeas relief if the
state court’s decision rests on a prisoner’s violation of a state procedural rule. Johnson v. Pinchak,
392 F.3d 551, 556 (3d Cir. 2004). This procedural bar applies only when the state rule is
“independent of the federal question [presented] and adequate to support the judgment.” Leyva v.
Williams, 504 F.3d 357, 365-66 (3d Cir. 2007); McCandless v. Vaughn, 172 F.3d 255, 260 (3d Cir.
1999). Federal courts may not consider the merits of such procedurally defaulted claims unless (1)
the petitioner establishes “cause” to excuse the default and actual “prejudice” as a result of the
alleged violation of federal law; or (2) the prisoner demonstrates that failure to consider the claim
will result in a fundamental “miscarriage of justice.” Leyva, 504 F.3d at 366; Coleman v.
Thompson, 501 U.S. 722, 750 (1991).
        Petitioner asserted the New Evidence Claim and Expert Witness Claim in his third PCR
petition. Fuscaldo, 2014 WL 9883917, at *3. The PCR court rejected his third PCR petition as
untimely under adequate and independent N.J. Ct. R. 3:22–12(a). Id. See also Peterson v. Warren,


                                                 19
even aside from failure to meet § 2244(b)(2), the Second Petition is without merit.

       Section 2254(a) permits a court to entertain only claims alleging that a person is in state

custody “in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. §

2254(a). Petitioner has the burden of establishing each of his claims. See Eley v. Erickson, 712

F.3d 837, 846 (3d Cir. 2013). Under 28 U.S.C. § 2254, as amended by 28 U.S.C. § 2244, federal

courts in habeas corpus cases must give considerable deference to determinations of the state trial

and appellate courts. See Renico v. Lett, 599 U.S. 766, 772 (2010).

       28 U.S.C. § 2254(d) provides as follows:

               An application for a writ of habeas corpus on behalf of a person in
               custody pursuant to the judgment of a State court shall not be
               granted with respect to any claim that was adjudicated on the merits
               in State court proceedings unless the adjudication of the claim –
               (1) resulted in a decision that was contrary to, or involved an
               unreasonable application of, clearly established Federal law, as
               determined by the Supreme Court of the United States; or
               (2) resulted in a decision that was based on an unreasonable
               determination of the facts in light of the evidence presented in the
               State court proceeding.

       Where a state court adjudicated petitioner’s federal claim on the merits, a federal court “has

no authority to issue the writ of habeas corpus unless the [state c]ourt’s decision ‘was contrary to,

or involved an unreasonable application of, clearly established Federal Law, as determined by the

Supreme Court of the United States,’ or ‘was based on an unreasonable determination of the facts

in light of the evidence presented in the State court proceeding.’” Parker v. Matthews, 567 U.S.




No. 13-4250, 2018 WL 3054680, at *19 (D.N.J. June 20, 2018); State v. Milne, 842 A.2d 140 (N.J.
2004). The Appellate Division affirmed rejection of the third PCR petition. Id.
       This Court does not rule definitively on the issue of procedural default because
Respondents did not raise the issue. Petitioner therefore did not have an opportunity to argue cause
and prejudice under that doctrine; and the § 2254 Second Petition fails, in any event, to meet §
2244(b)(2) and § 2254(d) as explained herein.



                                                 20
37, 40 (2012) (quoting 28 U.S.C. § 2254(d) ). The petitioner carries the burden of proof, and review

under § 2254(d) is limited to the record that was before the state court that adjudicated the claim

on the merits. See Harrington v. Richter, 562 U.S. 86, 98, 100 (2011).

       “[C]learly established law for purposes of § 2254(d)(1) includes only the holdings, as

opposed to the dicta, of [the Supreme Court’s] decisions,” as of the time of the relevant state-court

decision. White v. Woodall, 134 S. Ct. 1697, 1702 (2014) (quoting Williams v. Taylor, 529 U.S.

362, 412 (2000)). A decision is “contrary to” a Supreme Court holding within § 2254(d)(1) if the

state court “contradicts the governing law set forth in [the Supreme Court’s] cases” or if it

“confronts a set of facts that are materially indistinguishable from a decision of th[e Supreme]

Court and nevertheless arrives at a [different] result.” Williams, 529 U.S. at 405–06. Under the

“‘unreasonable application’ clause of § 2254(d)(1), a federal habeas court may grant the writ if the

state court identifies the correct governing legal principle from th[e Supreme] Court’s decisions

but unreasonably applies that principle to the facts of the prisoner’s case.” Id. at 413. With regard

to § 2254(d)(1), a federal court must confine its examination to evidence in the record. See Cullen

v. Pinholster, 563 U.S. 170, 180-81 (2011).

       During Petitioner’s appeal of denial of his third PCR petition, the Appellate Division

rejected the New Evidence Claim, finding that Hamby II was not newly discovered evidence

warranting a new trial. The Appellate Division explained: “The affidavit or report of the ballistics

expert merely rehashes what has been presented and rejected at least twice before by the trial court

and this court.” Fuscaldo, 2014 WL 9883917, at *4 (citing Nash, 58 A.3d 705 and Carter, 426

A.2d 501). Petitioner fails to demonstrate that the Appellate Division’s opinion was contrary to,

or an unreasonable application of, clearly established federal law. He does not cite to any United

States Supreme Court precedent under which Hamby II constitutes newly discovered evidence




                                                 21
warranting a new trial. (See ECF No. 1 at 14-27.) His reliance on the New Jersey Supreme Court’s

decisions in Nash, 58 A.3d 705, and Carter, 426 A.2d 501, does not sustain his burden on habeas

review. See § 2254(d). In addition, the Appellate Division itself relied exclusively upon state law

in rejecting Hamby II as newly discovered evidence. Fuscaldo, 2014 WL 9883917, at *4 (citing

Nash and Carter). Petitioner does not identify any United States Supreme Court case, and this

Court has not found any, under which the state court’s rejection of Hamby II as “new evidence”

was unconstitutional.

       The “recent” Third Circuit opinions that Petitioner cites in his traverse do not change this

analysis. (See ECF No. 20 at 34-35.) Those decisions are distinguishable from Petitioner’s case.

In Haskell v. Superintendent Greene SCI, 866 F.3d 139 (3d Cir. 2017), the Third Circuit held that

the State violates the Fourteenth Amendment’s due process guarantees when it knowingly presents

or fails to correct false testimony. Id. at 145-46. In Haskell, both the witness and the prosecutor

“knew that [the witness] expected to receive help in her own pending criminal matters in exchange

for her testimony.” Id. at 140. Petitioner has not made any similar demonstration here with respect

to the prosecutor and the State’s expert witnesses. Nor has he shown that Meyers’s and Dobak’s

testimony was demonstrably “false” in the first instance.

       In Dennis v. Sec’y, Pennsylvania Dep’t of Corr., 834 F.3d 263 (3d Cir. 2016), the State did

not disclose to the defense three pieces of evidence. First, a receipt in police possession objectively

impeached a key State witness and bolstered the defendant’s alibi. Id. at 285. Second, a suppressed

police activity sheet revealed that two days after the victim’s murder, a key State eyewitness made

a materially inconsistent statement. Id. at 296-97. Defense counsel “could have used [the]

inconsistent statement as an effective means of impeachment during trial.” Id. at 298. Third,

documents regarding a potential lead on a perpetrator other than the defendant were also




                                                  22
undisclosed by the prosecution. Id. at 305. The Third Circuit affirmed the conditional grant of

habeas relief, pending a new trial. The Dennis court found there was “a reasonable probability that

the outcome of the trial would have been different” if these pieces of evidence had been disclosed.

Id. at 311. In comparison, Petitioner has not shown that the prosecution failed to disclose evidence.

The Court finds Dennis materially distinguishable from the instant case.

       In Kamienski v. Hendricks, 332 F. App’x 740 (3d Cir. 2009), the Third Circuit reversed

denial of habeas relief on a state murder conviction because the evidence did not support it. The

Kamienski court found that the record did “not contain evidence that would allow an inference that

[defendant] purposely or knowingly assisted [co-defendant] in killing the [victims]. [The co-

defendant] was clearly the trigger man, and there is nothing to suggest that [defendant] had any

part in actually causing the [victims’] death.” Id. at 751. In Petitioner’s case, however, there was

“substantial, credible, and persuasive circumstantial evidence that led to [Petitioner’s] conviction.

The ballistics evidence ... was but one of many interlocking items of evidence that, taken in

combination, established this defendant’s guilt.” Fuscaldo, 2014 WL 9883917, at *2-3. “The State

established that Petitioner had the opportunity, means, motive and state of mind to murder [the

Victim].” “[The] evidence present[ed] reasonable circumstantial evidence sufficient to place

Petitioner with the [V]ictim at the time of the murder.” “The State presented further evidence

outlining a pattern of behavior exhibited by Petitioner after the murder which could reasonably be

viewed as attempts to conceal the crime and as demonstrative of a consciousness of guilt.” (ECF

No. 1-3 at 6-7.) The Court finds Kamienski materially distinguishable from the instant case.

       Petitioner argues that Dobak and Meyers were “unequivocally wrong” in their ballistics

testimony at trial. (ECF No. 1 at 28, 29.) He reasons that they therefore “gave false and perjured

testimony.” (Id.) However, the Expert Testimony Claim does not identify the particular portion of




                                                 23
either witness’s testimony that Petitioner alleges was false and perjured. (See ECF No. 1 at 27-30.)

       At trial, Dobak -- a firearm identification technician -- offered his opinion that the Victim

was shot from a distance of at least two feet. (ECF No. 15-3 at 12, 17-18.) Dobak had analyzed

both bullets and shell casings. (Id. at 25, 26-28, 30.) He determined that all spent shell casings

recovered at the crime scene were fired from the same gun. (Id. at 30, 47-48.) After reviewing the

unique rifling marks on the shells and the condition of the slugs, he testified that the gun used to

kill the Victim was a Glock nine-millimeter. (Id. at 27-30, 45-48.) Dobak testified that only a Glock

firearm produces the polygonal rifling evidenced on the bullets. (Id. at 23-24; Fuscaldo, 2010 WL

2990813, at *2.)

       Meyers was trained by firearm manufacturer Glock as an armourer, a specialist in Glock-

made weapons’ repair, disassembly, reassembly, and maintenance. (ECF No. 15-2 at 47.) Meyers

conducted test firings and photographed shell casings from various sample firing pins such as

Glock, Colt, Smith, and Wesson in order to show their indents. (Id. at 47, 49-50; ECF No. 15-3 at

9.) He testified at trial as to how a Glock nine-millimeter model operates and as to its unique

characteristics. (ECF No. 15-2 at 68-69 (“Glock uses a unique [barrel] design. [T]he barrel [is]

what transfer[s] marks to the bullet nose”).) He testified that the shell casings found near the

Victim’s body had been fired from a Glock because they had Glock models’ unique rectangular

markings. Fuscaldo, 2010 WL 2990813, at *2. Meyers stated that the perpetrator here had used a

Glock, based upon the firing pin’s rectangular mark left on the casings. Such a mark was unique

to Glocks in 1993. (ECF No. 15-2 at 61, 69.)

       A criminal defendant bears the affirmative burden of establishing his entitlement to relief

on a habeas petition. United States v. Davies, 394 F.3d 182, 189 (3d Cir. 2005). In addition, Habeas

Corpus Rule 2(c) provides that petitions must “specify all the grounds for relief available to the




                                                 24
petitioner” and “state the facts supporting each ground.” See also Advisory Committee’s Note on

Habeas Corpus Rule 4, 28 U.S.C. § 2254, p. 471 (“[N]otice pleading is not sufficient, for the

petition is expected to state facts that point to a real possibility of constitutional error” (internal

quotation marks omitted)). A prime purpose of Rule 2(c)’s demand that habeas petitioners plead

with particularity is to assist the district court in determining whether the respondent should be

ordered to “show cause why the writ should not be granted.” 28 U.S.C. § 2243. The Third Circuit

has held that vague and conclusory allegations contained in a petition may be disposed of

summarily without further investigation by the district court. United States v. Thomas, 221 F.3d

430, 437 (3d Cir. 2000); United States v. Dawson, 857 F.2d 923, 928 (3d Cir. 1988); see also

United States v. Dawson, 857 F.2d 923, 928 (3d Cir. 1988) (finding summary dismissal without

the filing of an answer warranted when the petition contains vague and conclusory allegations).

The Expert Testimony Claim’s vague and non-specific reference to “false and/or perjured expert

testimony” (ECF No. 1 at 27) fails to satisfy the particularity requirement. Petitioner’s generalized

assertion leaves this Court unable to ascertain the specific testimony as to which he levels his

allegations, let alone any merits of such arguments. (See, e.g., ECF No. 1 at 28 (“[T]he falsity of

the ballistics testimony”) and 29 (“[T]he testimony in question”); ECF No. 20 at 56 (“Petitioner

submits that there is no need to cite specific[] [expert testimony] since [the] entire testimony of

Meyers is incorrect”).)

       Petitioner also fails to demonstrate that the Appellate Division’s opinion affirming denial

of his third PCR petition’s Expert Testimony Claim was an unreasonable application of clearly

established federal law. He does not cite to any United States Supreme Court precedent (1) under

which Meyers’s and Dobak’s testimony was false or perjurious; (2) under which the State’s use of

their testimony violated Petitioner’s Fifth, Sixth or Fourteenth Amendment rights; or (3) under




                                                  25
which the State’s use of their testimony was unconstitutional so as to warrant vacation of

Petitioner’s conviction or a new trial. (See ECF No. 1 at 27-30.) Rather, the Supreme Court

decisions upon which Petitioner relies are not only factually and materially distinguishable from

his case, but also do not establish any law warranting habeas relief here.

       Petitioner cites Darden v. Wainwright, 477 U.S. 168 (1986). (See ECF No. 1 at 30.) In

Darden, the issue was “whether the [prosecutor’s closing argument] comments [about blame for

the crime, the propriety of the death penalty, and the defense’s use of the word “animal”] so

infected the trial with unfairness as to make the resulting conviction a denial of due process.” 477

U.S. at 181. Conversely, Petitioner here has not identified the particular expert witness statements

that he alleges were false and/or perjurious. Nor has he shown that that they had the effect of

“manipulat[ing] or misstat[ing] the evidence [or] implicat[ing] specific rights of the accused.” See

Darden, 477 U.S. at 182 (involving “the right to counsel or the right to remain silent”).

       Petitioner also cites Napue v. People of State of Illinois, 360 U.S. 264 (1959). (See ECF

No. 1 at 28.) In Napue, a State’s witness falsely testified that he had received no promise of

consideration -- i.e., a reduction in his own sentence -- in return for his testimony. However, the

Illinois Supreme Court found that the State’s attorney had, in fact, made such a promise. Napue,

360 U.S. at 265, 267-68. The United States Supreme Court ruled that the prosecutor’s failure at

trial to correct the witness’s testimony that he knew to be false denied the petitioner due process.

Id. at 272. Unlike the Napue petitioner, Petitioner here does not allege that Meyers or Dobak “had

a [personal] interest in testifying against [him].” See Napue, 360 U.S. at 270. Furthermore, the

state court in Napue expressly found that the prosecutor had lied about making promises to the

witness in exchange for testimony. 360 U.S. at 267-68. No state court made any similar finding

about the prosecutor, Meyers, or Dobak. Thus, Napue is materially distinguishable. While




                                                26
Petitioner does argue that the prosecutor “knew or should have known that [Meyers’s and Dobak’s

testimony] was false” (ECF No. 1 at 28), Petitioner’s criticism of falsity is his own conclusion

about the witnesses’ testimony. (See, e.g., ECF No. 20 at 38 and 39 (“[B]oth supposed experts are

wrong [about ballistics evidence]”); id. at 40 (“[T]he erroneous and false testimony of the State’s

experts”).)

       Finally, Petitioner cites Giglio v. United States, 405 U.S. 150 (1972). (See ECF No. 1 at

28.) Petitioner is correct that the government may not convict a criminal defendant based upon

false evidence. (ECF No. 1 at 28.) However, he has not specifically pointed to any false testimony

by the State’s expert witnesses, much less shown that it wrongfully led to his conviction. See

Giglio, 405 U.S. at 153-54 (a new trial is required if it is reasonably likely that false testimony

affected the jury’s judgment).

       For these reasons, aside from the § 2254 Second Petition’s failure to meet § 2244(b)(2) as

explained, the Second Petition’s claims are without merit.

IV.    CERTIFICATE OF APPEALABILITY

       A petitioner may not appeal from a final order in a habeas proceeding unless he has “made

a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c). “A petitioner

satisfies this standard by demonstrating that jurists of reason could disagree with the district court’s

determination that it lacks jurisdiction under § 2244(b)(4) (“A district court shall dismiss any claim

presented in a second or successive application that the court of appeals has authorized to be filed

unless the applicant shows that the claim satisfies the requirements of this section”). See also

Miller-El v. Cockrell, 537 U.S. 322, 327 (2003). Because Petitioner has failed to satisfy this

standard, the Court denies a certificate of appealability.




                                                  27
V. CONCLUSION

       For the foregoing reasons, Petitioner's Second Petition is denied. A certificate of

appealability will not issue. An appropriate order accompanies this Opinion.

October 4, 2019                                     s/ John Michael Vazquez
Date                                                JOHN MICHAEL VAZQUEZ
                                                    United States District Judge




                                               28
